Case 2:21-cv-00035-LEW Document 1 Filed 01/28/21 Page 1 of 8                       PageID #: 1




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE



 JASON M. TARDIFF,                              )
                                                )
        Plaintiff                               )
                                                )
 v.                                             )
                                                )
 SIGCO, INC.                                    )
                                                )
 SIGCO, INC. INCENTIVE                          )
      COMPENSATION PLAN,                        )      COMPLAINT
                                                )
 PRINCIPAL FINANCIAL GROUP,                     )
                                                )
 CRH AMERICAS DEFERRED                          )
    COMPENSATION PLAN,                          )
                                                )
 EDRICK WITTES,                                 )
                                                )
        Defendants                              )
                                                )



                    COMPLAINT AND DEMAND FOR JURY TRIAL

 Plaintiff seeks to recover benefits due him under the Sigco, Inc. Incentive Compensation

 Plan, Contract No.: 462028 (the Incentive Plan); the CRH Americas Deferred

 Compensation Plan (the CRH Plan); and Principal Financial Group (Principal) to enforce

 his rights under the Plan, and to clarify his rights to future benefits according to the terms

 of the Plan under 29 U.S.C. § 1132 (a)(1)(B), Plaintiff seeks equitable relief under 29

 U.S.C. § 1132 (a)(3), and to recover penalties against each Defendant under 29 U.S.C. §

 1132 (c). Plaintiff seeks remedies under Maine state law for breach of contract, breach of

 fiduciary duty, and breach of duty of trustee under the Maine Uniform Trust Code, 18-B




                                                                                              1
Case 2:21-cv-00035-LEW Document 1 Filed 01/28/21 Page 2 of 8                       PageID #: 2




 M.R.S. § 1001-1104, and violation of 26 M.R.S.§ 626, the Maine Timely and Full

 Payment of Wages law.



                              JURISDICTION AND VENUE

 1. This Court has jurisdiction over all ERISA claims pursuant to 29 U.S.C. § 1132

 (e)(1).

 2. This Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C.

 §1367.

 3. Plaintiff is a resident of the town of Sinclair, County of Aroostook, State of Maine.

 4. Defendants can be found and the events relevant to this action occurred in the city of

 Westbrook, County of Cumberland, State of Maine.

 5. This claim is properly filed in the District of Maine and assigned to the Portland

 Division pursuant to Rule 3(b) of the Local Rules of the United States District Court for

 the District of Maine.



                             STATEMENT OF FACTS

 6. Plaintiff was an employee of Sigco, Inc. from 4/24/2006 to 1/3/ 2020.

 7. Sigco, Inc. is an architectural glass and metal fabricator, and distributor.

 8. Plaintiff’s position was Operations Manager.

 9. As Operations Manager, he was in charge of production, maintenance, and

 engineering.

 10. The Incentive Plan was established by Sigco, Inc. for the purpose of providing

 deferred compensation to a highly compensated and select group of employees.




                                                                                             2
Case 2:21-cv-00035-LEW Document 1 Filed 01/28/21 Page 3 of 8                      PageID #: 3




 11. Sigco, Inc. was the Sponsor and the Administrator of the Incentive Plan.

 12. Principal was the Administrator of the Incentive Plan.

 13. Edrick Wittes was the Finance Manager of Sigco, Inc.

 14. Wittes managed the Incentive Plan.

 15. Wittes was responsible for communicating with participants about the Incentive Plan.

 16. Plaintiff was a highly compensated employee.

 17. Plaintiff was a member of a select group of employees which was comprised of

 executive staff.

 18. Plaintiff began to participate in the Incentive Plan at the time it was created.


 19. Plaintiff’s employment ended on 1/3/2020.


 20. By email to Wittes on 1/12/2020, Plaintiff made a claim for benefits from the

 Incentive Plan.

 21. On 1/13/2020, Wittes told Plaintiff via email that his Incentive Plan account had

 been closed on September 30, 2019 thereby effectively denying his claim.

 22. Wittes did not provide to Plaintiff reasons why his claim was denied or information

 about claims procedures including instructions for perfecting an appeal.

 23. The statement made by Wittes that the Incentive Plan had been closed on 9/30/2020

 was false.

 24. On 1/22/2020, the balance in Plaintiff’s Incentive Plan was $92,497.36.

 25. At some time between January 22, 2020 and January 28, 2020 the Incentive Plan

 showed a zero balance.




                                                                                           3
Case 2:21-cv-00035-LEW Document 1 Filed 01/28/21 Page 4 of 8                     PageID #: 4




 26. On 1/3/2020, the balance in the CRH plan was $88,801.49.

 27. The discrepancy in these accounts is $3,695.87. The value of this sum at 6% for 12

 months is $7,579.31.

 28. The Incentive Plan misappropriated $3,695.87 which was owed to Plaintiff.

 29. The CRH Plan misappropriated the amount of $3,695.87 which was owed to

 Plaintiff.

 30. On 1/12/2020, Plaintiff requested of Wittes and the Incentive Plan a statement of his

 account.

 31. Plaintiff was entitled to a statement of his account in the Incentive Plan for each

 quarter.

 32. Plaintiff was never provided this statement.

 33. On 2/10/2020, Plaintiff, through his attorney, requested a statement of his account

 from Wittes, Sigco, Inc., Prinicipal and also requested the Incentive Plan documents.

 34. Plaintiff was never provided this statement and never provided these documents.

 35. On 2/28/2020, Plaintiff, through his attorney, requested a statement of his account

 from Wittes, Sigco, Inc. and also requested the Incentive Plan documents.

 36. Plaintiff was never provided this statement and never provided these documents.

 37. On 3/17/2020, Plaintiff, through his attorney, requested of the Incentive Plan,

 Principal, and Wittes, the Incentive Plan Document, Trust, Agreement, Contract, and any

 other document under which the Plan was established.

 38. These documents have never been provided.

 39. On 3/17/2020, Plaintiff, through his attorney, requested of the Incentive Plan,

 Principal, and Wittes an accounting of all activity in the Incentive Plan.




                                                                                             4
Case 2:21-cv-00035-LEW Document 1 Filed 01/28/21 Page 5 of 8                    PageID #: 5




 40. This accounting has never been provided.

 41. On 7/13/ 2020, Plaintiff, through his attorney, requested of Wittes, the Incentive

 Plan, Principal, and the CRH Plan, the Incentive Plan Document, Trust, Agreement,

 Contract, and any other document under which the Plans were established.

 42. These documents have never been provided.

 43. On 7/13/2020, Plaintiff, through his attorney, requested of Wittes, the Incentive

 Plan, Principal, and the CRH Plan, an accounting of all activity in the Incentive Plan, the

 Principal account and the CRH Plan.

 44. This accounting has never been provided.



                                     COUNT I
                                 29 U.S.C. § 1132(a)(1)
                                CIVIL ENFORCEMENT



 45. Plaintiff realleges paragraphs 1 through 44 as if alleged here.

 46. Plaintiff seeks to recover benefits due him under the terms of the Plans and to

 enforce his rights under the terms of the Plans.



                              COUNT II
                          29 U.S.C. § 1132(a)(3)
                     APPROPRIATE EQUITABLE RELIEF


 47. Plaintiff realleges paragraphs 1 through 46 as if alleged here.

 48. Plaintiff seeks appropriate equitable relief against all Defendants.




                                                                                           5
Case 2:21-cv-00035-LEW Document 1 Filed 01/28/21 Page 6 of 8                      PageID #: 6




                       COUNT III
                    29 U.S.A. § 1132(c)
 PENALTIES FOR FAILURE TO PROVIDE REQUESTED INFORMATION


 49. Plaintiff realleges paragraphs 1 through 48 as if alleged here.

 50. Plaintiff requested a statement of his account from Defendants on 1/12/2020,

 2/10/2020; 2/28/2020, 3/17/2020, and 7/13/ 2020.

 51. Plaintiff requested Plan documents from Defendants on 3/17/2020 and 7/13/2020.

 52. Plaintiff requested information to which he is entitled 5 times and did not receive it.

 53. Plaintiff is entitled to a penalty of $110.00 from each Defendant for each day the

 production of documents was late.



                                     COUNT IV

                               BREACH OF TRUST
                              18-B M.R.S. § 101-1014

 54. Plaintiff realleges paragraphs 1 through 53 as if alleged here.

 55. The Plans were Trusts as defined in the Maine Uniform Trust Code.

 56. All Defendants were Trustees as defined in the Maine Uniform Trust Code.

 57. As Trustees were required to administer the Plans in the interest of Plaintiff.

 58. All Defendants breached their fiduciary duties by misappropriating § 3,695.87.



                             COUNT V
             MAINE TIMELY AND FULL PAYMENT OF WAGES LAW
                           26 M.R.S. § 626

 59. Plaintiff realleges paragraphs 1 through 58 as if realleged here.




                                                                                               6
Case 2:21-cv-00035-LEW Document 1 Filed 01/28/21 Page 7 of 8                     PageID #: 7




 60. The amount of $3,695.87 constituted wages under the Maine Timely and Full

 Payment of Wages law.

 61. The amount of $3,695.87 was not timely paid after Plaintiff’s employment ended.



                                  COUNT VI
                        BREACH OF FIDUCIARY DUTY

 62. Plaintiff realleges paragraphs 1 through 61 as if alleged here.


 63. All Defendants were fiduciaries of Plaintiff with respect to all actions involving the

 Incentive Plan and the CRH Plan.

 64. All Defendants breached their fiduciary duties by misappropriating § 3,695.87.

 65. Plaintiff was harmed by the breach because he was denied the opportunity to invest

 the amount that was misappropriated.

 66. Defendant should be surcharged in the amount of $7,579.31 plus costs and attorney’s

 fees.



                            COUNT VII
                        BREACH OF CONTRACT


 67. Plaintiff realleges paragraphs 1 through 66 as if alleged here.


 68. Plaintiff had a contract with Defendants to manage the Plans solely for his benefit.

 69. Defendants breached this contract by misappropriating § 3,695.87.

 70. Plaintiff was harmed by the breach because he was denied the opportunity to invest

 the amount that was misappropriated.




                                                                                              7
Case 2:21-cv-00035-LEW Document 1 Filed 01/28/21 Page 8 of 8                     PageID #: 8




 WHEREFORE,

 Plaintiff seeks all remedies available for each Count including penalties, attorney’s fees,

 costs, and interest.



 DATED: January 28, 2021                               /s/ Gisele M. Nadeau
                                                       55 Pleasant Ave.
                                                       Portland, ME 04103

                                                       207-671-0327
                                                       nadeau@nadeauerisadisability.com




                                                                                               8
